Citation Nr: 0306350	
Decision Date: 04/02/03    Archive Date: 04/10/03	

DOCKET NO.  00-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a bipolar disorder. 

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1981 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
VARO in Cleveland, Ohio, which confirmed and continued a 50 
percent disability rating for the veteran's bipolar disorder, 
his sole service-connected disability, and denied entitlement 
to a total rating based on individual unemployability by 
reason of the veteran's service-connected disorder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed, and the veteran has been 
notified of the evidence necessary to substantiate his claim.  

2.  The veteran's bipolar disorder is currently productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  multiple manic 
episodes, a few depressive episodes, irritability, and other 
symptoms indicative of severe problems in the areas of social 
and occupational functioning.  

3.  The veteran's service-connected bipolar disorder 
effectively precludes substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation, but 
not more, for a bipolar disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-
4.10, 4.130, Diagnostic Code 9432 (2002).  

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. Law No. 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability to this appeal in view of the 
disposition reached herein.  The Board notes that in a 
January 2003 communication the veteran's local representative 
indicated there was nothing further to add to the record.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's bipolar disorder is rated under Diagnostic 
Code 9432.  Under that code, a 50 percent disability 
evaluation is warranted when there is disability manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV), a 
Global Assessment of Functioning (GAF) Score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  A GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment of social, occupational, or school functioning 
(e.g., no friends, unable to get a job).  DSM-IV; 38 C.F.R. 
§ 4.130.

Generally, total disability will be considered to exist when 
there is present any impairment of mind and body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age, or to 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

Total disability ratings are authorized for a disability or a 
combination of disabilities for which the VA's Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  See 
38 C.F.R. § 3.340.  When the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In this case, after a careful review of the record, the Board 
finds that the impairment attributable to the veteran's 
bipolar disorder is most accurately reflected by the criteria 
for a 70 percent disability rating under Code 9432.  In 
reaching this determination, the Board has considered the 
medical evidence of record pertaining to the veteran's 
psychiatric status.

That record discloses that service connection for a bipolar 
disorder was granted by rating decision dated in February 
1996.  A 30 percent disability rating was assigned, effective 
December 28, 1995.  Following the assignment of a temporary 
total disability rating based on hospitalization for 
psychiatric purposes, effective June 29, 1998, the 
prehospital rating of 30 percent was increased to 50 percent, 
effective September 1, 1998.  

The medical evidence of record includes the report of a 
psychiatric examination accorded the veteran by VA in May 
1999.  At that time the veteran stated that before service he 
had had multiple odd jobs.  He related that following 
discharge from the Air Force, he worked mostly in restaurants 
and as a security guard.  Notation was made that he stopped 
working in October 1998 because of low back pain.  He 
indicated that he currently was not working.  Mental status 
examination was essentially unremarkable, except for notation 
of anxiety and depression.  The Axis I diagnosis was a 
bipolar disorder, depressed type.  He was given a GAF score 
of 53.  

Associated with the claims file are records pertaining to 
treatment and evaluation of the veteran at the Miami County 
Mental Health Center.  It was noted the veteran first 
received case management services at that facility in 
December 1998.  Counseling was begun in April 1999 and had 
continued since that time.  The veteran was being seen 
regularly in both individual and case management services.  

The veteran was hospitalized by VA from November 2000 to 
February 2001.  He quit his job as a security guard because 
his hours were being "jostled."  He stated he wanted to use a 
computer at work, but his employer would not allow him.  The 
veteran was currently homeless and stated he would be 
searching for new employment housing.  His children lived in 
the Dayton, Ohio, area, and he wanted to be close to them.  
The veteran was encouraged to take his medications as 
prescribed.  He was also encouraged to find part-time 
employment to supplement his income.  He was given a GAF 
score of 55 at the time of discharge.  The Axis I diagnosis 
was a bipolar disorder.  There was no Axis II diagnosis.

Of record is a March 2001 statement from a former girl friend 
of the veteran in which she reported that the veteran went 
from manicky periods to depressed periods.  She stated the 
veteran could function in terms of simple instructions, but 
had no understanding of money and would run up huge debts on 
his credit card.  He did not shop and he relied on her to get 
food for him.  She described his conversation as very 
disjointed.  She stated that he made comments that were often 
offensive and completely out of context.  It was noted he had 
had many routine jobs in the past three years and would get 
fired every few days.  She added that he could not cope with 
directions.  She stated that he was "in your face" with all 
authority figures.  Inappropriate behavior was also 
described.  She stated that she left the veteran earlier in 
March 2001 after three years of their having been together.  
She was aware of the veteran's past history, but stated that 
his extremes of behavior and aggression became too much for 
her.  She believed the veteran was hallucinating and 
receiving messages from God or out of space.  She stated that 
he was convinced he did not need his medications and so he 
was not following his treatment plan.  She claimed that even 
when he was taking his medications he was extreme in 
religiosity, preoccupation, and focus.  Notation was made 
that despite the ups and downs, the veteran was able to 
maintain his personal grooming and hygiene.  He was also able 
to do his projects and still find time to overeat.  She added 
that even after she left him, the veteran visited her place 
and demanded food.  She described the veteran as aggressive, 
demanding, and working to avoid authority.  

Also of record are a number of medical reports associated 
with a Social Security disability determination in which the 
veteran was found to be disabled because of "affective 
disorders" since September 1996.  The various records for 
consideration by the Social Security Administration included 
statements from Thomas S. Paulucci, Ph.D.  In a March 2001 
communication, it was stated that the veteran's inability to 
relate and/or sustain/tolerate the stress of competitive work 
was "seriously impaired."  The psychologist indicated the 
veteran's symptoms "directly interfere with these abilities."

Also of record is an August 2002 communication from a 
physician at the VA Medical Center in Dayton, Ohio.  He 
stated the veteran's symptoms included multiple manic 
episodes and a few depressive episodes.  It was noted that 
during the veteran's manic episodes, he would become 
grandiose, irritable, and aggressive.  Also, he would become 
religiously preoccupied.  These symptoms were initially 
controlled with Lithium, but as the illness became more 
severe, Depakote was added to the medication regimen in early 
1995.  The physician noted that the normal course of a 
bipolar disorder was that the frequency and duration of the 
manic/depressive episodes would increase.  He noted that any 
stressful life event or noncompliance with medication could 
potentially trigger acute symptoms.  

Analysis

In view of the foregoing, and particularly with resolution of 
all reasonable doubt in the veteran's behalf, the Board finds 
that entitlement to a 70 percent disability rating for his 
bipolar disorder has been shown.  While the veteran was given 
GAF scores in the 50's following examination by VA in 1999 
and following discharge for hospitalization by VA in early 
2001, a subsequent communication from a former girl friend 
referred to significant psychiatric symptomatology, including 
manic and depressed periods, disjointed conversation, reports 
of hallucinations, and inappropriate behavior.  She also 
referred to extremes of behavior and periods of aggression.  
Her remarks were supported by a psychologist who stated in a 
March 2001 communication that the veteran's ability to relate 
and/or sustain/tolerate the stress of competitive work was 
seriously impaired and opined that his symptoms directly 
interfered with his abilities.  A VA physician in August 2002 
also seemed to indicate the presence of symptoms indicative 
of more impairment than reflected by a GAF score in the 50's 
or a 50 percent rating.  That physician referred to multiple 
manic episodes and a few depressive episodes and referred to 
occasional problems resulting from noncompliance with 
medication.  Accordingly, the Board finds that with 
resolution of all reasonable doubt in the veteran's favor, 
entitlement to a 70 percent rating for the bipolar disorder 
is in order.

The Board notes, however, that the bipolar disorder does not 
warrant a 100 percent schedular rating.  The veteran has not 
been shown to be totally impaired.  For instance, he has not 
been reported to be disoriented to time and place, and he has 
not been shown to have memory loss for names of close 
relatives, own occupation, or own name, symptoms indicative 
of a 100 percent schedular rating.  As such, the 
preponderance of the evidence is against a finding that the 
bipolar disorder warrants a total schedular evaluation.  

The record reflects that the veteran has been awarded Social 
Security disability benefits based on impairment attributable 
to his psychiatric symptomatology.  A psychologist stated in 
March 2001 that the symptoms of the veteran's bipolar 
disorder "seriously impaired" his ability to sustain and/or 
tolerate the stress of competitive work.  The VA physician in 
August 2002 referred to multiple manic episodes and a few 
depressive episodes and noted that during the normal course 
of most bipolar disorders, the frequency and duration of 
manic/depressive episodes increased.  Accordingly, it is the 
Board's judgment that the veteran's bipolar disorder is so 
incapacitating that it prevents him from obtaining and 
maintaining substantially gainful employment.  The veteran 
has had a very spotty work record at best.  The Board also 
notes that with the schedular rating for the sole service-
connected disability now exceeding 60 percent, a total rating 
for compensation purposes may be assigned under the 
provisions of 38 C.F.R. § 4.16(a).  


ORDER

A disability rating of 70 percent, but not more, for a 
bipolar disorder is granted, subject to the laws and 
regulations pertaining to the payment of monetary awards.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
awards.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

